Case 0:21-cr-60020-WPD Document 250 Entered on FLSD Docket 07/20/2021 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 21-CR-60020-DIMITROULEAS/SNOW

   UNITED STATES OF AMERICA

                  v.

   JONATHAN MARKOVICH, and
   DANIEL MARKOVICH,

                     Defendants.
   ___________________________________/


     GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO
              COMPEL DISCLOSURE AND IDENTIFICATION OF
                      BRADY AND GIGLIO MATERIAL

          The Government hereby opposes Defendants’ Motion to Compel Disclosure and

   Identification of Brady and Giglio Material (“Motion”). [D.E. 233.]

          Defendants’ Motion seeks an order far beyond the Government’s Brady and Giglio

   obligations. Defendants ask the Court to compel the Government to exhaustively search and

   identify anything that might possibly interest the defense. Brady and Giglio do not extend that far.

   The Government is aware of, and, as described below, in compliance with, its discovery

   obligations. Defendants’ Motion therefore should be denied.

          First, the Government has made twelve discovery productions, consisting of 1,959,043

   pages of Bates-stamped documents, four patient file portals, voluminous native spreadsheets of

   insurance data, cell phone extracts, and other material. These disclosures have been both fulsome

   and timely.




                                                    1
Case 0:21-cr-60020-WPD Document 250 Entered on FLSD Docket 07/20/2021 Page 2 of 13




           Second, while discovery in this case is voluminous, it is not unmanageable.1 To aid the

   Defendants in reviewing the discovery, the Government has provided indexed discovery logs that

   correspond to clearly labeled file folders organizing the discovery by category, such as interview

   reports, search warrant materials, subpoena returns, and the like. Many categories are further

   broken down into sub-folders to aid the defense in readily identifying relevant documents. The

   more voluminous records consist of the patient files—which have been produced in both PDF and

   electronic portal formats—and emails.           The patient file portals are easily searchable; the

   Defendants (who know which patients the Government interviewed, which patients its expert and

   consultant reviewed, and which patients the Government intends to call as witnesses) can search

   the portals by patient name and easily navigate between that patient’s different admissions and

   different file types (such as therapy notes, admissions paperwork, lab results, and more). Likewise,

   the emails were produced as a load-ready production that could easily be loaded into a database

   such as Relativity, making them searchable.

           Third, in the course of preparing for trial, the Government has identified documents for the

   Defendants that are potentially exculpatory. As the Defendants note in a footnote in the middle of

   their brief, this is the kind of disclosure they are looking for in filing this Motion. The Government

   will continue to make sure disclosures like this if the Government identifies additional documents

   of this sort.




   1
     The Government has emphasized the volume of discovery materials in this case on multiple occasions,
   and will continue to do so, to ensure that the Defendants and the Court are aware of the volume of discovery
   that is expected to be reviewed on a tight timetable, by an August 2nd trial date chosen by these Defendants.
   Indeed, multiple other Defendants in this case have elected to have more time to review this discovery
   before going to trial. Reviewing all of the discovery by August 2nd is an indisputably ambitious task, but
   it is one the Defendants have assumed voluntarily. The Defendants’ self-imposed timetable does not
   somehow raise the bar on the Government’s obligations. Defendants asked for this trial date; they got it.

                                                        2
Case 0:21-cr-60020-WPD Document 250 Entered on FLSD Docket 07/20/2021 Page 3 of 13




          Fourth, Defendants complain about the Government’s expert disclosures, but what they

   omit is that the Government, although it did not have to, disclosed the identity, case numbers of

   prior testimony, qualifications, and opinions of its expert on the same day the Defendants were

   charged in September 2020. The Defendants also omit that the Government provided them with

   two expert reports and an additional pleading summarizing the expert’s opinions, along with the

   subject matter of numerous additional witnesses. But the Government’s disclosures did not stop

   there. The Government provided transcripts of the expert’s prior testimony well in advance of any

   Jencks deadline, which covered information about the expert’s former employer that the

   Defendants (wrongly) believe constitutes Giglio. And when the Defendants inquired about this

   issue, the Government provided additional information concerning a qui tam suit involving the

   expert’s former employer (including publicly available materials the Defendants could have easily

   obtained on their own). Having received such fulsome disclosures, Defendants now complain that

   the Government has not yet disclosed how much money it has paid the expert; yet the Government

   fully intends to do so (and will do so for the consultant paid by the Government as well), but such

   disclosures are simply not due at this date, and there is no reason to compel the Government to do

   this now. Defendants have not provided any expert discovery at all, despite this Court’s Order

   precluding their expert (subject to being revisited at the end of the Government’s case). [D.E. 231].

   Defendants have made no effort to cure their expert discovery deficiencies, yet complain when the

   Government provided expert discovery far beyond what the Rules require.

          Thus, it is unclear why the Defendants believe they have cause for complaint at this stage,

   when discovery and trial prep are ongoing, and the Government continues to make expansive and

   timely disclosures.    It appears that what D. Markovich requests is that the Government

   exhaustively search for and identify any piece of evidence that might be of interest to the



                                                    3
Case 0:21-cr-60020-WPD Document 250 Entered on FLSD Docket 07/20/2021 Page 4 of 13




   Defendants. Neither Brady nor Giglio impose such a requirement, nor is there anything so unusual

   about the discovery in this case that would necessitate that. The Motion should be denied.

                                          BACKGROUND

          On September 28, September 29, September 30, and October 2, 2020, United States

   Magistrate Judge Patrick M. Hunt conducted initial appearances for Defendants Jonathan

   Markovich, Richard Waserstein, Daniel Markovich, Christopher Garnto, Dr. Andrew Lieberman,

   Dr. Jose Santeiro, Dr. Jeffrey Draesel, Jr., Mario Kustura, and Francisco Bosch, and entered a

   paperless Standing Discovery Order as to these nine defendants. [D.E. 6, 10, 17, 18, 19, 20, 23,

   24, 25.]

          Since that time, the Government has made the following discovery productions:

     PRODUCTION          TOTAL PAGES                     DESCRIPTION OF PRODUCTION
        DATE

        12/17/2020           359,567            The defendants’ criminal histories;
                                                Voluminous financial records;
                                                Payroll records;
                                                Call detail records for various defendants and individuals
                                                 related to the case;
                                                Ride-share data;
                                                Police reports;
                                                Flight and travel records;
                                                Voluminous insurance billing data and enrollment records;
                                                Addiction treatment licensing paperwork;
                                                Patient files, including PDF patient files and four interactive
                                                 web portals;
                                                Multiple Facebook accounts and corresponding data;
                                                Prescription drug monitoring data;
                                                Open source materials, such as key filings in a civil litigation,
                                                 Florida Secretary of State records, and website and social
                                                 media screenshots; and
                                                Text messages provided by certain witnesses and cell phone
                                                 extracts.

         3/1/2021             6,335             15 additional subpoena returns, including financial records,
                                                 deposition transcripts, flight records, and police reports;
                                                Dozens of interview reports prepared by law enforcement, as
                                                 well as numerous surveillance reports; and
                                                An additional cell phone extract.



                                                   4
Case 0:21-cr-60020-WPD Document 250 Entered on FLSD Docket 07/20/2021 Page 5 of 13




     PRODUCTION     TOTAL PAGES                   DESCRIPTION OF PRODUCTION
        DATE

       3/25/2021        20,557          Several additional subpoena returns;
                                        Additional reports of interview;
                                        CV of the Government’s medical expert; and
                                        Grand jury transcript, produced at one defendant’s request.

       5/18/2021        8,073           Additional interview reports prepared by law enforcement as
                                         well as incident reports;
                                        Photos, DCF information; and
                                        10 additional subpoena returns, including voluminous
                                         information and patient files pertaining to chiropractic services
                                         at issue in this case.

       5/26/2021      1,553,265         Emails and documents provided by Compass Detox and WAR.


       6/11/2021         515            Additional interview reports prepared by law enforcement;
                                        Title 42 orders and affidavits; and
                                        Search warrants and affidavits.

       6/24/2021        4,387           Registration documents from insurers;
                                        Certified corporate records;
                                        Photos of the “comfort drink” and related incidents; and
                                        Compass Detox & WAR’s policies and procedures.

        7/9/2021     N/A (natively      Garnto cell phone extract.
                      produced)

        7/9/2021        4,716           Expert report, transcripts, and additional information requested
                                         by Markoviches (which had been previously provided to the
                                         Markoviches);
                                        Insurance reimbursement policies;
                                        Files provided by witnesses;
                                        Blog posts from Compass Detox’s website;
                                        Two additional subpoena returns;
                                        Additional subpoena returns; and
                                        Additional interview reports prepared by law enforcement.


       7/14/2021         715            Reproduction of a cell phone;
                                        Messages provided by Christopher Garnto;
                                        Additional reports of interview prepared by law enforcement;
                                         and
                                        An additional subpoena return.


       7/16/2021     N/A (natively      Bakhshi cell phone extract.
                      produced)


                                            5
Case 0:21-cr-60020-WPD Document 250 Entered on FLSD Docket 07/20/2021 Page 6 of 13




     PRODUCTION           TOTAL PAGES                     DESCRIPTION OF PRODUCTION
        DATE

          7/19/2021             904             Additional reports of interview;
                                                Mortgage documents provided by Garnto;
                                                Plea agreement and factual proffer for Mario Kustura;
                                                Certified pharmacy license for Compass Detox; and
                                                Re-production of patient’s cell phone extract.


   In addition, the Government disclosed the following information about its expert, Dr. Kelly Clark:

          September 25, 2020: Criminal complaint containing multiple pages describing Dr. Clark’s
           background and qualifications, case citations for substance abuse treatment fraud cases in
           which she has testified, and summary of opinions.

          March 25, 2021: Dr. Clark’s CV.

          June 11, 2021: Two expert reports (15-page pre-Complaint report; 35-page pre-trial expert
           report); detailed summary filed on docket of Dr. Clark’s opinions as well as scope of
           testimony of additional potential Government witnesses; transcripts of Dr. Clark’s prior
           testimony in two recent addiction treatment fraud trials and a Daubert hearing; names of
           patients that Dr. Clark evaluated in her report.

          June 25, 2021: Per Defendant’s inquiry, an explanation of the Government’s
           understanding of Dr. Clark’s involvement (or, in reality, lack thereof) in conduct
           potentially underlying Clean Slate’s settlement with the United States Attorney’s Office in
           Massachusetts.

          June 30, 2021: Transcript of recent trial in which Dr. Clark testified against the
           Government, as well as the expert notice of Dr. Clark in that case; documents where Dr.
           Clark is mentioned in a filing pertaining to a qui tam civil lawsuit involving Clean Slate,
           including publicly available documents.

           The Government continues to produce discovery to Defendants as it becomes available to

   the Government, including additional interview reports and documents provided by cooperators or

   other witnesses. And the Government’s investigation is ongoing and will continue through the

   August 2nd trial and at least until the February 2021 trial. For example, the Government has

   extracted additional records off the cell phone of Christopher Garnto, which was previously seized.

   The Government has submitted this cell phone extract for a filter review, and will produce any

   portions of the cell phone extract cleared by the filter team as soon as possible.
                                                     6
Case 0:21-cr-60020-WPD Document 250 Entered on FLSD Docket 07/20/2021 Page 7 of 13




                                         LEGAL STANDARD

          The Government has a duty to disclose evidence in its possession that is favorable to the

   accused, where the evidence is material either to guilt or punishment. See Brady v. Maryland, 373

   U.S. 83, 87 (1963); United States v. Bagley, 473 U.S. 667, 674 (1985). Such disclosures include

   information about the prosecution’s witnesses which may relate to the witness’s credibility. Giglio

   v. United States, 405 U.S. 150 (1972).

          Courts have held that where the Government makes discovery available in a format useful

   to defendants, it has fulfilled its obligations under Brady. See United States v. Maxwell, 2006 WL

   8439796, at *6 (S.D. Fla. July 14, 2006) (“Brady simply requires that information be produced in

   such a way that it will be of value to the accused.”). Courts have further found that where

   documents are made searchable and/or feature indexes, the information contained within them is

   not considered “suppressed” for Brady purposes. See United States v. Parnell, 723 F. App’x 745,

   752 (11th Cir. 2018) (“Given that [Defendant] was able to search the documents, they were not

   suppressed for purposes of Brady.”); United States v. Rubin/Chambers, Dunhill Ins. Servs., 825 F.

   Supp. 2d 451, 457 (S.D.N.Y. 2011) (finding that the government had fulfilled its Brady obligations

   in part because it took “additional steps to facilitate the defendants’ review of that material” by

   making documents searchable and providing indices); United States v. W. R. Grace, 401 F. Supp.

   2d 1069 (D. Mont. 2005) (finding that the government had complied with Brady obligations in

   part because it made documents searchable, where most discovery documents were records from

   defendants’ own company); United States v. Skilling, 554 F.3d 529, 577 (5th Cir. 2009) (finding

   the fact that discovery material was electronic, searchable, and indexed relevant to conclusion that

   government’s use of open file discovery did not violate Brady), aff'd in part, vacated in part,

   remanded, 561 U.S. 358 (2010).



                                                    7
Case 0:21-cr-60020-WPD Document 250 Entered on FLSD Docket 07/20/2021 Page 8 of 13




                                             ARGUMENT

           The Government is aware of and has complied with its discovery obligations under Brady,

   Giglio, and their progeny. The Government has complied with its Brady obligations because it has

   turned over relevant information, produced discovery in a format that makes the information useful

   to Defendants, and has specifically identified known material that is potentially exculpatory to

   Defendants. The Government is aware that its Brady obligations are ongoing and will continue to

   comply with them by producing discovery and, if the Government identifies any additional records

   that may have exculpatory value as the Government prepares for trial, identifying such material

   for Defendants.

      I.      THE GOVERNMENT HAS COMPLIED, AND WILL CONTINUE TO
              COMPLY, WITH ITS DISCOVERY AND BRADY OBLIGATIONS.

            The Defendants vastly exaggerate the Government’s obligations under Brady, and

   wrongly imply that the Government has violated its obligations. Tellingly, they point to no

   instances where the Government has withheld Brady material and the instances they try to paint

   as a failure by the Government (i.e., disclosures concerning the expert) are actually examples of

   where the Government disclosed far more than it was required to provide.

              A. The Government Has Taken Steps To Facilitate Defendants’ Review Of
                 Discovery.

           Although the Government has produced a substantial volume of information, it is a

   manageable amount of material and the Government has taken additional efforts to facilitate the

   Defendants’ review of this material. The vast majority of the records produced in discovery are

   records that were maintained by Compass Detox and WAR, which the Markoviches operated. The

   discovery productions have been organized in clearly labeled file folders, making it easy to identify

   and access certain types of records. The Government has provided indices corresponding to each



                                                    8
Case 0:21-cr-60020-WPD Document 250 Entered on FLSD Docket 07/20/2021 Page 9 of 13




   production. And the most voluminous records (along with the majority of other records) are

   readily searchable, including the patient files and emails. That suffices in cases of equivalent or

   even far greater volumes of discovery than here. See Parnell, 723 F. App’x at 752 (finding that

   where the government produced hundreds of thousands of documents, “they were not suppressed

   for purposes of Brady” because “[Defendant] was able to search the documents,” and the

   Government provided a Bates index); Rubin/Chambers, 825 F. Supp. 2d at 457 (finding that the

   government had fulfilled its Brady obligations in part because it took “additional steps to facilitate

   the defendants’ review of that material” by making documents searchable and providing indices).2

          The Government has also identified certain documents during trial preparation that may

   have exculpatory value, and provided the document identifiers to the Defendants. If any further

   such documents are identified during trial preparation, the Government will identify them to

   Defendants. In addition, the Government filed a 60-page criminal complaint in this case in

   September 2020, which summarizes much of the Government’s evidence in great detail, including

   (a) witness statements; (b) specific transactions the Government believes are kickbacks; (c)

   examples of specific Facebook chats that the Government believes evidence the conspiracy; and

   (d) examples, including dates of specific therapies or lab tests, that the Government believes

   evidence the pattern of fraudulent activity described at length in the Indictment. In addition, the

   Government provided a 38-page draft exhibit list a month before trial, which identified numerous

   emails and specific chats or other records that the Government believes are material to its case.



   2
     See also W. R. Grace, 401 F. Supp. 2d at 1080 (D. Mont. 2005) (finding that where the Government
   produced over 3 million pages of discovery, the government had complied with Brady obligations because
   it made documents searchable and most discovery documents were records from defendants’ own
   company); Skilling, 554 F.3d at 576 (finding that where the Government produced “several hundred million
   pages of documents,” the fact that discovery material was electronic, searchable, indexed relevant to
   conclusion that government’s use of open file discovery did not violate Brady).


                                                      9
Case 0:21-cr-60020-WPD Document 250 Entered on FLSD Docket 07/20/2021 Page 10 of 13




              B. Defendants’ Requests Go Far Beyond What Brady And Giglio Require.

          Brady does not require the government to “conduct a defendant’s investigation or assist in

   the production of [its] case.” United States v. Marrero, 904 F.2d 251, 261 (5th Cir.1990); see also

   Skilling, 554 F.3d at 576 (5th Cir. 2009) (“As a general rule, the government is under no duty to

   direct a defendant to exculpatory evidence within a larger mass of disclosed evidence.”). This is

   true even where the discovery file is extremely voluminous—amounting to “several hundred

   million pages of documents.” Id. Were the Government required to scour all produced materials

   for anything of use to the defense, this would “place prosecutors in the untenable position of having

   to prepare both sides of the case at once.” United States v. Ohle, No. S3 08 CR 1109 JSR, 2011

   WL 651849, at *4 (S.D.N.Y. Feb. 7, 2011), aff’d, 441 F. App’x 798 (2d Cir. 2011). Brady places

   no such burden on the prosecution, and nothing in Defendants’ Motion changes that.

          The Defendants’ reliance on Salyer is not to the contrary. See United States v. Salyer, 2010

   WL 3036444 (E.D. Cal. Aug. 2, 2010). In Salyer, the court required the Government to identify

   Brady material within the discovery file because at that point, the Government had “made no

   efforts” to segregate exculpatory information or identify it to the defense. Salyer, 2010 WL

   3036444, at *4. The question in Salyer was whether the Government had met its burden under

   Brady by “simply by turning over a mountain of “everything” acquired over half a decade, and

   telling defense counsel nothing about where exculpatory/impeaching information [could] be

   found.” Salyer, 2010 WL 3036444, at *6. That is not the issue here. The Government has made it

   easy for the defense to search and examine the discovery, has produced discovery early and on a

   continuing basis, and has identified records that the Government believes have exculpatory value.

   Beyond that, the Government provided a massive criminal complaint affidavit outlining the case,

   as well as an exhibit list a month ahead of trial—effectively identifying “hot documents” or



                                                    10
Case 0:21-cr-60020-WPD Document 250 Entered on FLSD Docket 07/20/2021 Page 11 of 13




   evidence for the defense. See United States v. Salyer, 271 F.R.D. 148, 154-55 (E.D. Cal. 2010)

   (“Prosecutors have a duty to disclose what they reasonably view as exculpatory or impeaching

   material.”) (citing Kyles v. Whitley, 514 U.S. 419, 437 (1995)).

          Likewise, the authority Salyer cites for the notion that the Government must exhaustively

   “scour” the record for potential exculpatory material, Kyles v. Whitley, 514 U.S. 419, 437 (1995),

   is easily distinguished. In Kyles, the Supreme Court criticized a prosecutor’s failure to ask the

   police for exculpatory evidence and clarified that the prosecutor was under an affirmative

   obligation to do so under Brady. Clearly neither Kyles nor Brady announced a blanket requirement

   that the Government must affirmatively scour every single document in the discovery file to find

   all possibly exculpatory material, much less all material that might interest the defense. Again, “as

   a general rule, the government is under no duty to direct a defendant to exculpatory evidence within

   a larger mass of disclosed evidence.” Skilling, 554 F.3d at 576.

          In any event, D. Markovich, a CEO of Compass Detox, is well-positioned to know which

   documents within the discovery file are likely to be exculpatory. In determining whether the

   Government has complied with its obligation to identify Brady material, Courts often consider

   whether the Defendants are familiar with the contents of the discovery file. Maxwell, 2006 WL

   8439796, at *6 (S.D. Fla. July 14, 2006) (holding the government had complied with Brady in part

   because defendant, “would be at least as familiar, if not more familiar than the government, with

   the kinds of documents on those hard drives”); Skilling, 554 F.3d 529 (“Skilling contends that the

   government should have scoured the open file in search of exculpatory information to provide to

   him. Yet the government was in no better position to locate any potentially exculpatory evidence

   than was Skilling.”); W. R. Grace, 401 F. Supp. 2d at 1080 (“There is no reason to assume that the

   government is better equipped through resources or knowledge to locate exculpatory documents



                                                    11
Case 0:21-cr-60020-WPD Document 250 Entered on FLSD Docket 07/20/2021 Page 12 of 13




   than are the Defendants.”). As the vast majority of the discovery file is made up of records

   maintained by Defendants’ own businesses, Defendants are far better equipped than the

   Government to locate additional exculpatory evidence in the discovery, should such material exist.

      II.      THE GOVERNMENT MET ITS EXPERT DISCLOSURE OBLIGATIONS.

            D. Markovich claims that the Government has not fulfilled its obligation to disclose Giglio

   information about the Government’s intended expert witness, Dr. Clark. However, this charge is

   meritless. The Government has made extensive disclosures about Dr. Clark to date, and done so

   incredibly early.

            Giglio requires the Government to disclose evidence material to its witnesses’ credibility.

   Giglio, 405 U.S. at 154 (citing Napue v. Illinois, 360 U.S. 264, 269 (1959)). This includes

   disclosure of “facts that might motivate a witness in giving testimony.” Smith v. Kemp, 715 F.2d

   1459, 1467 (11th Cir. 1983). The Government has disclosed extensive information about Dr.

   Clark, including her CV and prior testimony in addiction treatment cases. In response to

   Defendants’ request for more information about Dr. Clark’s involvement with Clean Slate, the

   Government replied the same day with information about the settlement, and directed defense

   counsel to specific pages of a transcript of Dr. Clark’s prior testimony, which was already in

   defense counsel’s possession. (The transcripts are not particularly long and defense counsel would

   have been able to find such information relatively easily.) The Government also provided

   additional information, including an additional transcript of Dr. Clark’s testimony which did not

   even pertain to substance abuse treatment. Defendant’s motion highlights that the Government has

   not yet disclosed payments made to Dr. Clark in exchange for her testimony. [Def. Mot. at 3]. The

   Government will, of course, disclose payments made to Dr. Clark and any other witnesses it calls,

   but is simply not required to do so at this time. United States v. Rinn, 586 F.2d 113, 119 (9th Cir.



                                                    12
Case 0:21-cr-60020-WPD Document 250 Entered on FLSD Docket 07/20/2021 Page 13 of 13




   1978) (“[I]nformation concerning ‘favor[s] or deals’ merely goes to the credibility of the witness

   . . . [and thus] need not be disclosed prior to the witness testifying.”)

                                             CONCLUSION

           For the foregoing reasons, the Government requests that the Court deny Defendants’

   motion to compel disclosure and identification of additional Brady and Giglio material.

   Dated: July 20, 2021                                    Respectfully submitted,

                                                           JUAN ANTONIO GONZALEZ
                                                           ACTING UNITED STATES ATTORNEY
                                                           SOUTHERN DISTRICT OF FLORIDA

                                                           JOSEPH S. BEEMSTERBOER
                                                           ACTING CHIEF, FRAUD SECTION
                                                           CRIMINAL DIVISION
                                                           DEPARTMENT OF JUSTICE

                                                   By:     /s/ James V. Hayes
                                                           JAMES V. HAYES (FL Bar # A5501717)
                                                           Senior Litigation Counsel
                                                           JAMIE DE BOER (FL Bar #A5502601)
                                                           Trial Attorney
                                                           United States Department of Justice
                                                           Criminal Division, Fraud Section
                                                           1400 New York Avenue, N.W.
                                                           Washington, D.C. 20005
                                                           Telephone: (202) 774-4276
                                                           James.Hayes@usdoj.gov
                                                           Jamie.DeBoer@usdoj.gov

                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 20, 2021, I electronically filed the foregoing document
   with the Clerk of the Court using CM/ECF.

                                                   James V. Hayes




                                                     13
